                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ERIC YLMO SANFORD,                               Case No. 18-cv-01000-HSG
                                   7                    Plaintiff,                        ORDER GRANTING EXTENSION OF
                                                                                          TIME TO FILE REPLY IN SUPPORT
                                   8             v.                                       OF SUMMARY JUDGMENT MOTION
                                   9     G. GUDINO, et al.,                               Re: Dkt. No. 29
                                  10                    Defendants.

                                  11

                                  12          Good cause being shown, Defendants’ request for an extension of time to file a reply brief
Northern District of California
 United States District Court




                                  13   in support of their summary judgment motion is GRANTED. Dkt. No. 29. Defendants shall file

                                  14   their reply brief by June 14, 2019.

                                  15          This order terminates Dkt. No. 29.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/9/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
